Matter of Tierney v Kelley (2022 NY Slip Op 05169)





Matter of Tierney v Kelley


2022 NY Slip Op 05169


Decided on September 14, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 14, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
REINALDO E. RIVERA
CHERYL E. CHAMBERS
DEBORAH A. DOWLING, JJ.


2021-06376

[*1]In the Matter of Raymond A. Tierney, etc., petitioner,
vChris Ann Kelley, etc., et al., respondents.


Raymond A. Tierney, District Attorney, Riverhead, NY (Glenn Green of counsel), petitioner pro se.
Feldman & Feldman, Manhasset, NY (Steven A. Feldman and Arza Feldman of counsel), for respondent Chris Ann Kelley.
Laurette D. Mulry, Riverhead, NY (Lisa Marcoccia of counsel), for respondent Marvin Prince.
Legal Aid Society of Nassau County, Hempstead, NY (N. Scott Banks, Tammy Feman, and Marquetta Christy of counsel), amicus curiae pro se.

DECISION & ORDER
Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondent Chris Anne Kelley, a Justice of the Supreme Court, Suffolk County, from enforcing an order dated July 23, 2021, issued in an action entitled People v Prince , pending in that court under Indictment No. 1064/19.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought.
BRATHWAITE NELSON, J.P., RIVERA, CHAMBERS and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court